Exhibit 10.2

 

SHARE PURCHASE AGREEMENT




 


This SHARE PURCHASE AGREEMENT (“Purchase Agreement”) is entered into as of April
12, 2013 (the “Effective Date”) by and between Morgan’s Foods, Inc., an Ohio
corporation (the “Company”), and Bandera Master Fund L.P., a Cayman Islands
exempted limited partnership (“Bandera”).




A.      In reliance upon the representations and warranties of Bandera, the
Company has authorized the issuance of and sale to Bandera of, 1,052,250 common
shares, without par value, of the Company (the “Offered Shares”).




B.     In reliance upon the representations and warranties of the Company, and
the terms and conditions hereinafter set forth, Bandera desires to purchase from
the Company the Offered Shares.




C.     The Company is party to that certain Amended and Restated Shareholder
Rights Agreement between Morgan’s Foods, Inc. and Computershare Trust Company,
N.A. dated as of April 10, 2013 (the “Shareholder Rights Agreement”), and
recently amended the Shareholder Rights Agreement to permit Bandera to acquire
the Offered Shares.




NOW, THEREFORE, the parties agree as follows:




1.     Sale and Purchase of Offered Shares.




(a)     On the terms set forth in this Purchase Agreement, the Company hereby
sells to Bandera and Bandera hereby purchases from the Company the Offered
Shares at $2.00 per share, for a total of $2,104,500 (the “Purchase Price”).




(b)     Upon execution of this Purchase Agreement, Bandera shall deliver and pay
to the Company the Purchase Price in U.S. Dollars by wire transfer of
immediately available funds.




(c)     Promptly hereafter, the Company shall cause a certificate evidencing the
Offered Shares to be delivered to Bandera.




2.     Representations and Warranties of Bandera. Bandera represents and
warrants to the Company as follows:




(a)     Bandera is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization and has the
requisite authority to carry on its business as now being conducted. Bandera is
duly qualified or licensed to do business in each jurisdiction in which the
nature of its business or the ownership, leasing or operation of its properties
makes such qualification or licensing necessary, except for those jurisdictions
where the failure to be so qualified or licensed, individually or in the
aggregate, would not reasonably be expected to have or result in a material
adverse effect.




(b)     Bandera has all necessary power and authority to enter into, deliver and
perform this Purchase Agreement. All necessary action has been duly and validly
taken by Bandera to authorize the execution, delivery and performance of this
Purchase Agreement by Bandera, and this Purchase Agreement has been duly and
validly authorized, executed and delivered by Bandera and constitutes the legal,
valid and binding obligation of Bandera enforceable against Bandera in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

 
 

--------------------------------------------------------------------------------

 

 


(c)     There are no actions, suits, proceedings or investigations pending
against Bandera or Bandera’s properties before any court or governmental agency
(nor, to Bandera’s knowledge, is there any threat thereof) which would impair in
any way Bandera’s ability to enter into and fully perform Bandera’s commitments
and obligations under this Purchase Agreement or the transactions contemplated
hereby.




(d)     No consent, approval, or authorization of, or registration, filing or
declaration with, any Governmental Authority (as defined below) is required to
be obtained by Bandera in connection with the transaction contemplated by this
Purchase Agreement, other than those that have been made or will be timely made
or that would not have a material and adverse effect on Bandera’s ability to
consummate the transaction contemplated by this Purchase Agreement. The
execution and delivery of this Purchase Agreement and the performance of
Bandera’s obligations hereunder and thereunder has not and will not (i) violate
or conflict with, in any material respect, any material agreement to which
Bandera is a party, or, Bandera’s certificate of formation, limited liability
company operating agreement, or similar formation or governing documents, (ii)
result in the creation of any mortgage, pledge, lien, encumbrance or charge
against any of the assets or properties of Bandera or the Offered Shares or
(iii) violate or conflict in any material respect with any laws, rules,
regulations or orders of any Governmental Authority. “Governmental Authority”
means any nation or government, any state or other political subdivision
thereof, any central bank (or similar monetary or regulatory authority) thereof,
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, and any corporation or
other entity owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing.




(e)     Bandera is neither an “affiliate” nor “associate” of any “interested
shareholder” of the Company, as such terms are defined in Ohio Revised Code
§ 1704.01(C).




(f)     Bandera is an “accredited investor” as defined by Rule 501 under the
Securities Act of 1933, as amended (the “Securities Act”), and Bandera is
capable of evaluating the merits and risks of Bandera’s investment in the
Company and has the capacity to protect Bandera’s own interests.




(g)     Subject to the Registration Rights Agreement attached hereto as Exhibit
A (the “Registration Rights Agreement”), Bandera acknowledges and agrees that
the Offered Shares to be purchased have not been, and will not be, registered
under the Securities Act or the securities laws of any state by reason of a
specific exemption from the registration provisions of the Securities Act and
the applicable state securities laws, the availability of which depends upon,
among other things, the bona fide nature of the investment intent and the
accuracy of Bandera’s representations as expressed herein.

 

 
2

--------------------------------------------------------------------------------

 

 


(h)     Bandera acknowledges and agrees that the Offered Shares are being
purchased in good faith solely for its own account for investment purposes and
not with a view to distribution or resale, nor with the intention of selling,
transferring or otherwise disposing of all or any part of the Offered Shares,
whether at any particular price, or at any particular time, or upon the
happening of any particular event or circumstances or otherwise, except selling,
transferring, or disposing of the Offered Shares in full compliance with all
applicable provisions of the Securities Act, the rules and regulations
promulgated by the SEC thereunder, and applicable state securities laws; and
that the Offered Shares are not a liquid investment; provided, however, that the
disposition of the Offered Shares shall at all times be under Bandera’s control;
provided, further, that by making the representations herein, Bandera does not
agree to hold any of the Offered Shares for any minimum or other specific term
and reserves the right to dispose of the Offered Shares at any time in
accordance with or pursuant to a registration statement or an exemption from
registration under the Securities Act. Except as set forth in the Registration
Rights Agreement, the Company has no obligation or intention to register the
Offered Shares for resale at any time, and the Company has not made any
representations, warranties, or covenants regarding the registration of the
Offered Shares.




(i)     Bandera acknowledges that the Offered Shares must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from such registration is available. Bandera is aware of the provisions of Rule
144 promulgated under the Securities Act which permit investors who have
satisfied a certain holding period to resell under certain conditions such
securities or a portion of such securities purchased in a private placement.




(j)     Bandera acknowledges that Bandera has had the opportunity to ask
questions of, and receive answers from the Company or persons acting on its
behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense). In
connection therewith, Bandera acknowledges that Bandera has had the opportunity
to discuss the Company’s business, management and financial affairs with the
Company’s management or persons acting on its behalf. Bandera has received and
reviewed all the information, both written and oral, that it desires. Without
limiting the generality of the foregoing, Bandera has been furnished with or has
had the opportunity to acquire, and to review, (i) copies of the Company’s most
recent Annual Report on Form 10-K filed with the SEC and any Form 10-Q and Form
8-K filed thereafter and the Company’s most recent definitive Proxy Statement
(collectively, the “Current SEC Filings”), and other publicly available
documents, and (ii) all information, both written and oral, that it desires with
respect to the Company’s business, management, financial affairs and prospects.
In determining whether to make this investment, Bandera has relied solely on
Bandera’s own knowledge and understanding of the Company and its business based
upon Bandera’s own due diligence investigations and the information furnished
pursuant to this paragraph. Bandera understands that no person has been
authorized to give any information or to make any representations which were not
furnished pursuant to this paragraph and Bandera has not relied on any other
representations or information.




(k)     Bandera has not, and will not, incur, directly or indirectly, as a
result of any action taken by Bandera, any liability for brokerage or finders’
fees or agents’ commissions or any similar charges in connection with this
Purchase Agreement.

 

 
3

--------------------------------------------------------------------------------

 




(l)     Bandera understands that any and all certificates representing the
Offered Shares and any and all securities issued in replacement thereof or in
exchange therefor shall bear the following legend or one substantially similar
thereto, which Bandera has read and understands:




“The securities evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered, sold or otherwise transferred unless registered under the Securities
Act and any applicable state securities laws, or unless an opinion of counsel
has been rendered to the company, in form and substance satisfactory to the
company and its counsel, to the effect that such registration is not required.”




(m)     Because of the restrictions imposed on resale, Bandera understands that
the Company shall have the right to note stop-transfer instructions in share
transfer records, and Bandera has been informed of the Company’s intention to do
so. Any sales, transfers, or any other dispositions of the Offered Shares by
Bandera, if any, shall be done in compliance with the Securities Act and
applicable state securities laws.




(n)     Bandera acknowledges that the Offered Shares are speculative and involve
a high degree of risk. Bandera represents that (i) Bandera is able to bear the
economic risks of an investment in the Offered Shares and to afford the complete
loss of the investment; and (ii) Bandera is qualified to evaluate and assess the
risks, nature and other aspects of an investment in the Offered Shares.




(o)     To the extent Bandera deems necessary, Bandera has reviewed with
Bandera’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Purchase Agreement. Bandera relies solely on such advisors and not on any
statements or representations of the Company or any of its agents. Bandera
understands that Bandera (and not the Company) shall be responsible for
Bandera’s own tax liability that may arise as a result of this investment or the
transactions contemplated by this Purchase Agreement.




3.     Representations and Warranties of the Company. The Company represents and
warrants to Bandera as follows:




(a)     The Company is a corporation duly organized, validly existing and in
good standing under the law of the State of Ohio and has the requisite corporate
authority to carry on its business as now being conducted. The Company is duly
qualified or licensed to do business in each jurisdiction in which the nature of
its business or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary, except for those jurisdictions where the
failure to be so qualified or licensed, individually or in the aggregate, would
not reasonably be expected to have or result in a material adverse effect for
the Company.

 

 
4

--------------------------------------------------------------------------------

 

 


(b)     The authorized capital shares of the Company consist entirely of
25,000,000 Common Shares, without par value (the “Common Shares”), and 1,000,000
Preferred Shares, without par value (the “Preferred Shares”), of which 100,000
are designated Series A Preferred Shares. As of the Effective Date, 2,987,897
Common Shares and no Preferred Shares are issued and outstanding. All
outstanding Common Shares are, and the Offered Shares that will be issued after
the date hereof will be, when issued, duly authorized, validly issued, fully
paid and nonassessable and not subject to or issued in violation of preemptive
rights. Except as disclosed in the Company’s Current SEC Filings and the
Shareholder Rights Agreement, there are not issued, reserved for issuance or
outstanding (i) any capital shares or other voting securities of the Company,
(ii) any securities convertible into or exchangeable or exercisable for capital
shares or voting securities of the Company or any Company Subsidiary, (iii) any
warrants, calls, options or other rights to acquire from the Company or any
Company Subsidiary any capital shares, voting securities or securities
convertible into or exchangeable or exercisable for capital shares or voting
securities of the Company or any Company Subsidiary, or (iv) any outstanding
restricted shares, restricted share units, stock appreciation rights,
performance shares, contingent value rights, “phantom” stock or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any capital stock of, or other
equity interests in, the Company or any other obligations of the Company to make
any payment based on the price or value of any shares of or other equity
interests in the Company.




(c)     The Company has all necessary power and authority to enter into, deliver
and perform this Purchase Agreement. All necessary action has been duly and
validly taken by the Company to authorize the execution, delivery and
performance of this Purchase Agreement by the Company, and the issuance and sale
of the Offered Shares to be sold by the Company pursuant to this Purchase
Agreement, and this Purchase Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.




(d)     No consent, approval, or authorization of, or registration, filing or
declaration with, any Governmental Authority is required to be obtained by the
Company in connection with the transaction contemplated by this Purchase
Agreement, other than those that have been made or will be timely made or that
would not have a material and adverse effect on the Company’s ability to
consummate the transaction contemplated by this Purchase Agreement. The
execution and delivery of this Purchase Agreement by the Company and the
performance by the Company of its covenants and obligations hereunder do not and
will not (i) violate or conflict with any provision of the Company’s Articles of
Organization or the Code of Regulations, (ii) conflict with, or result in the
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, any material contract as defined in Item 601 of SEC
Regulation S-K, (iii)  violate or conflict with any law or order applicable to
the Company or by which any of its properties or assets are bound, or
(iv) result in the creation of any lien upon any of the properties or assets of
the Company, except in the case of each of clauses (ii),(iii) and (iv) above,
for such violations, conflicts, defaults, terminations, accelerations or liens
which would not, individually or in the aggregate, reasonably be expected to
have or result in a material adverse effect on the Company.




(e)     The Company has filed or furnished all forms, documents, certifications,
exhibits and reports required to be filed or furnished by it with the SEC since
January 1, 2011 (as amended through the Effective Date, the “Recent SEC
Filings”). As of their respective dates, or, if amended prior to the date
hereof, as of the date of the last such amendment prior to the date hereof, the
Recent SEC Filings complied in all material respects with the requirements of
the Securities Act or the Securities Exchange Act of 1934, as amended, as the
case may be, and the applicable rules and regulations promulgated thereunder,
and none of the Recent SEC Filings contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. As of the date of this Agreement, there
are no outstanding or unresolved comments in comment letters received from the
staff of the SEC.

 

 
5

--------------------------------------------------------------------------------

 

 


(f)     The consolidated financial statements (including all related notes and
schedules thereto) of the Company included in the Recent SEC Filings (i) fairly
present in all material respects the consolidated financial position of the
Company, as of the respective dates thereof, and the consolidated results of its
operations and its consolidated cash flows for the respective periods indicated
(subject, in the case of the unaudited statements, to normal year-end audit
adjustments and to any other adjustments described therein, including the notes
thereto) and (ii) have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) (except, in the case of the unaudited
statements, as permitted by the SEC) applied on a consistent basis during the
periods involved (except as may be indicated therein or in the notes thereto).




(g)     Prior to the Effective Date, the Board of Directors of the Company (i)
approved the sale of the Offered Shares to Bandera for purposes of Chapter 1704
of the Ohio Revised Code and (ii) amended the Shareholder Rights Agreement to
permit Bandera to acquire up to 27% of the Common Shares issued and outstanding
without being deemed an “Acquiring Person” (as defined in the Shareholder Rights
Agreement).




(h)     The resolution by the Board of Directors of the Company attached hereto
as Exhibit B has been duly adopted, remains in effect and will result in
Bandera’s nominee becoming a director of the Company upon consummation of the
purchase of Offered Shares hereby.




(i)     The resolution by the Board of Directors of the Company attached hereto
as Exhibit C has been duly adopted, remains in effect and will result in the
Board of Directors adopting a written policy providing that no executive
employee of the Company, other than the Chief Executive Officer, shall be
nominated to serve on the Board of Directors.




(j)     The Board of Directors has determined that this Agreement, the
Registration Rights Agreement, the Nomination Agreement and the transactions
contemplated hereby and thereby, including the terms of issuance of the Offered
Shares, are advisable and in the best interests of the Company and its
shareholders.




(k)     The Company has obtained an agreement from JCP Investment Management,
LLC (“JCP Investment Management”) that JCP Investment Management will neither
sell nor purchase any securities of the Company until the earlier to occur of
(a) the approval by shareholders of the termination of the Shareholder Rights
Agreement and (b) October 4, 2013.

 

 
6

--------------------------------------------------------------------------------

 

 


4.     Covenants of Bandera. Within ten days after the Effective Date, Bandera
shall file with the SEC a Schedule 13D disclosing execution of this Purchase
Agreement and the transactions contemplated hereby.




5.     Covenants of the Company.




(a)     The Company shall reimburse Bandera for Bandera’s reasonable legal
costs, not to exceed $25,000, in connection with the transactions contemplated
by this Purchase Agreement.




(b)     The Company shall, at a meeting of shareholders to be held no later than
July 15, 2013, submit to its shareholders a vote to terminate the Shareholder
Rights Agreement or to amend the Shareholder Rights Agreement such that it
expires immediately under its terms.




(c)     The Company shall indemnify and hold Bandera and its directors,
officers, stockholders, employees and agents (and any other persons with a
functionally equivalent role notwithstanding a lack of such title or any other
title) (each, an “Indemnified Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Indemnified Party may
suffer or incur due to any action, claim, suit, proceeding or investigation
(collectively, “Actions”) by a third party (other than any director, officer,
stockholder, employee or agent (or any other persons with a functionally
equivalent role notwithstanding a lack of such title or any other title) of
Bandera) as a result of or relating to the execution and delivery of this
Purchase Agreement by the Company or the performance by the Company of its
obligations hereunder and the transactions contemplated hereby. If any action
shall be brought against any Indemnified Party in respect of which indemnity may
be sought pursuant to this Purchase Agreement, such Indemnified Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnified Party. Any Indemnified Party shall have the right
to employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Indemnified Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable under this Section 5(c) for any
amount in excess of the Purchase Price, or to any Indemnified Party under this
Purchase Agreement (y) for any settlement by a Indemnified Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that an Action
is based in whole or in part on allegations that, if true, would constitute, or
a loss, claim, damage or liability is attributable to, any Indemnified Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Indemnified Party in this Purchase Agreement. The Company will have the
exclusive right to settle any claim or proceeding.

 

 
7

--------------------------------------------------------------------------------

 

 


6.     Mutual Covenants.




(a)     Immediately following the execution of this Purchase Agreement, the
parties agree to execute the Registration Rights Agreement.




(b)     Immediately following the execution of this Purchase Agreement, the
parties agree to execute a Nomination Agreement in the form attached as Exhibit
D.




7.     Miscellaneous.




(a)     Bandera agrees not to transfer or assign this Purchase Agreement or any
of Bandera’s interest herein or rights hereunder, and further agrees that the
transfer or assignment of the Offered Shares acquired pursuant hereto shall be
made only in accordance with all applicable laws.




(b)     If required by applicable securities laws or the Company, Bandera will
execute, deliver and file or assist the Company in filing such reports,
undertakings and other documents with respect to the issue of the Offered Shares
as may be required by any securities commission, or other regulatory authority.




(c)     Bandera agrees that Bandera cannot cancel, terminate, or revoke this
Purchase Agreement or any agreement of Bandera made hereunder, and this Purchase
Agreement shall be binding upon Bandera’s successors and permitted assigns.




(d)     This Purchase Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by a written execution by all parties.




(e)     This Purchase Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Ohio without giving effect
to any choice or conflict of law provision or rule (whether of the State of Ohio
or any other jurisdiction). Any action concerning, relating to, or involving
this Purchase Agreement or the transactions contemplated hereby shall be brought
in a state or federal court located in the Northern District of Ohio, and the
parties hereby consent to the jurisdiction and venue of such courts for such
purpose.

 

 
8

--------------------------------------------------------------------------------

 

 


(f)     All notices, consents, waivers and other communications under this
Purchase Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
email with written confirmation of receipt, provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses set forth below:




If to Bandera:




Bandera Master Fund L.P.

c/o Bandera Partners LLC

50 Broad Street, Suite 1820

New York, NY 10004

Attn: Jefferson Gramm




With a Copy to:




Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attn: Steve Wolosky

SWolosky@olshanlaw.com

212.451.2333




If to the Company:




Morgan’s Foods, Inc.

4829 Galaxy Parkway, Suite S

Cleveland, Ohio 44128

Attn: Ken Hignett, Chief Financial Officer




With a Copy to:




Tucker Ellis LLP

925 Euclid Avenue, Suite 1150

Cleveland, Ohio 44115-1414

Attn: Robert M. Loesch Esq.

robert.loesch@tuckerellis.com

216.696.5916




 

(g)     The section headings contained in this Purchase Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Purchase Agreement.




(h)     This Purchase Agreement may be executed simultaneously in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.




[SIGNATURE PAGE FOLLOWS]

 

 
9

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be
executed as of the Effective Date.




 

MORGAN’S FOODS, INC.

 

 

By: /s/ Kenneth L.
Hignett                                                                    

Name:Kenneth L. Hignett

Title:Senior Vice President, Chief Financial Officer and Secretary

 

 

BANDERA MASTER FUND L.P.

     

By:

Bandera Partners LLC

its Investment Manager

     

By:

/s/ Jefferson Gramm

 

Name:

Jefferson Gramm

 

Title:

Managing Member

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A




REGISTRATION RIGHTS AGREEMENT




See attached.

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B




BOARD RESOLUTION




Election of Jefferson Gramm:




RESOLVED, that effective upon the closing of the Share Purchase Agreement and
pursuant to Article II, Section 5 of the Amended Code of Regulations, Jefferson
Gramm shall be, and hereby is, elected to the Board of Directors to fill a
vacancy.

 

 


--------------------------------------------------------------------------------

 

 




EXHIBIT C




BOARD RESOLUTION




Policy Regarding Board Composition:




RESOLVED, that the following policy statement of the Board of Directors be, and
hereby is, approved and adopted:




Board Composition Policy




It is the policy of the Board of Directors that no executive employee of the
Company, other than the Chief Executive Officer of the Company, shall be
nominated to serve as a director on the Board of Directors.

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

NOMINATION AGREEMENT




See attached.




 


